Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 3, 2021

                                      No. 04-21-00007-CV

                           IN THE INTEREST OF H.S., A CHILD

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA01861
                     Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER

        On December 28, 2020, appellant filed a notice of appeal stating his intent to appeal a
final decree of termination signed on December 9, 2020. The clerk’s record was filed on January
8, 2021. Although the clerk’s record contains the judge’s notes, it does not contain an order
terminating appellant’s parental rights. See In re L.H., No. 04-13-00174-CV, 2013 WL 3804585,
at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (mem. op.) (noting judge’s notes do not
constitute a final order). As a result, on January 11, 2021, we ordered appellant to show cause in
writing why this appeal should not be dismissed for lack of jurisdiction. See TEX. R. APP. P.
42.3(c). On January 22, 2021, the district clerk filed a supplemental clerk’s record containing an
order that: (1) allowed appellant’s original appointed counsel, Andrew Losxom, to withdraw; and
(2) appointed Shawn Sheffield as appellant’s counsel for purposes of this appeal. The
supplemental clerk’s record did not contain a final order of termination, and no response has
been filed to our January 11, 2021 show cause order.

        “[A]n appeal may be prosecuted only from a final judgment.” Ne. Indep. Sch. Dist. v.
Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Because the clerk’s record does not show that a
final order has been entered in the underlying case, we ORDER attorney Shawn Sheffield to
show cause in writing by February 8, 2021 why this appeal should not be dismissed for lack of
jurisdiction. If appellant fails to satisfactorily respond within the time provided, the appeal will
be dismissed. See TEX. R. APP. P. 42.3(c). If a supplemental clerk’s record is required to establish
this court’s jurisdiction, appellant must ask the trial court clerk to prepare one and must notify
the clerk of this court that such a request was made. All deadlines in this matter are suspended
until further order of the court.


                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court